Citation Nr: 1217118	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  02-12 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating greater than 30 percent for peripheral neuropathy of the left (non-dominant) upper extremity.


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney at Law


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the above claim.

In August 2004 and January 2007, the Board remanded the case to the RO for further development.

In December 2008, the Board denied the claim, and the Veteran filed a timely appeal of this decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in November 2010, pursuant to a Joint Motion for Remand, the Court ordered that the Board's decision be vacated and remanded for compliance with the instructions in the Joint Motion.

In May 2011, the Board remanded the claim in order to provide the Veteran with a VA examination as directed in the Joint Motion. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted the above, the November 2010 Order and Joint Motion for Remand directed the Board to vacate December 2008 Board decision and to remand the Veteran's claim in order to obtain the examination data requested in the Board's June 2007 Remand order, specifically for clarification regarding which specific symptomatology and what severity of symptomatology is attributable to which nerve group.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board's May 2011 Remand order directed the RO to provide the Veteran with a VA examination in order to obtain the necessary clarification in the interest of obtaining data sufficient to accurately rate the severity of the Veteran's service-connected peripheral neuropathy of the left upper extremity.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In June 2011, the Veteran's representative submitted two letters asking the RO to determine whether the Veteran's service-connected disabilities render him unemployable such that entitlement to a total disability rating based on individual unemployability (TDIU) should be granted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), and directed them to provide a decision on that claim without providing the Veteran with a VA examination.  The Board notes that entitlement to a TDIU on an extrachedular basis pursuant to 38 C.F.R. § 4.16(b) was also a primary argument presented in the brief submitted to the Court on behalf of the appellant prior to the November 2010 Order and Joint Motion for Remand.

Subsequently, the Veteran was scheduled for a VA examination in July 2011, and failed to report.  In July 2011, the Veteran's representative notified the RO that the Veteran failed to report for the July 2011 VA examination because the notice of the examination was sent to the incorrect address.  He was scheduled for another examination in October 2011, and notice that an examination was being scheduled was sent to the corrected address.  However, the Veteran again failed to report.  There has been no subsequent communication from the Veteran or his representative.  In January 2012, the RO issued a rating decision denying entitlement to a TDIU. 

As such, the reason the Veteran failed to report for his VA examination are unclear.  The Board notes that the Veteran has had problems in the past with attending VA examinations due to incorrect contact information, to include his phone number and address.  See, e.g. July 2011 letter from the Veteran's representative and March 2006 compensation and pension examination request.  Furthermore, the Veteran's representative's July 2011 letters indicate that the Veteran wished to waive any right to an examination until a decision on his TDIU claim was issued in the interest of expediting a decision on that claim.
   
Under 38 C.F.R. § 3.655(a), when a claimant, without good cause, fails to report for a VA examination, and the entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, a claim for an increased rating shall be denied pursuant to 38 C.F.R. § 3.655(b).  "Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."

However, as noted above, where the Remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, inconsistencies in the record have resulted in a lack of clarity with regard to the Veteran's intention to attend a VA examination pursuant to his claim for an increased rating service-connected peripheral neuropathy of the left upper extremity and the reasons for his failure to report for his scheduled VA examinations.  Therefore, on Remand, the RO should contact the Veteran and/or his representative to verify his correct contact information for purposes of scheduling a VA examination, to include both his address and phone number.  Verification of the Veteran's contact information should be documented in the claims folder.

The Veteran is also advised of his concomitant duty to keep VA informed of his current contact information.  The Court of Appeals of Veterans Claims has held that providing this information is ultimately the Veteran's responsibility.  If he does not keep VA informed of his current contact information, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Additionally, the RO should notify that the Veteran that his failure to attend a scheduled VA examination without good cause may result in a denial of his claim for an increased rating for his service-connected peripheral neuropathy of the left upper extremity pursuant Under 38 C.F.R. § 3.655(a) and (b), and that good cause includes, but is not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  This notice should be documented in the claims folder.

Subsequently, the RO should follow all appropriate procedures to schedule the Veteran for a VA examination.  The Veteran should be provided with appropriate notice of the examination, and documentation showing that the Veteran was notified of the date and time of the examination, or that appropriate procedures were undertaken to inform the Veteran of the date and time of this examination, should be associated with the claims folder.

Lastly, arrangements should also be made to obtain any additional VA treatment records for the Veteran, dated since June 2011.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional VA treatment records for the Veteran, dated since June 2011.

2.  Take appropriate action to contact the Veteran and/or his representative and obtain his current phone number and address information for the purpose of ensuring that he receives notice of the scheduling of his VA examination.  Efforts made to obtain the Veteran's current and correct contact information should be documented in the claims folder.

3.  Then, provide the Veteran with written notice of the consequences of failing to attend a VA examination without good cause and include a copy of this notice in the claims folder.  Specifically inform the Veteran that his claim for an increased rating peripheral neuropathy of the left (non-dominant) upper extremity may be denied pursuant to 38 C.F.R. § 3.655(b) if he does not report for his VA examination without good cause, and that examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member.  

4.  Thereafter, schedule the Veteran for a VA neurological examination before the January 2008 VA examiner, or, if s/he is not available, before another examiner for the purpose of determining the nature and severity of the Veteran's service-connected peripheral neuropathy of the left upper extremity.  The Veteran's claims folders, to include a copy of this Remand and any additional evidence secured, must be made available to and reviewed by the examiner prior to the completion of the examination report, and the examination report must reflect that the claims folders were reviewed.

Any indicated studies, to include an electromyography (EMG), should be performed.

The examiner must fully set forth all current complaints and pertinent clinical findings related to the Veteran's service-connected peripheral neuropathy of the left upper extremity.

The examiner should identify any nerve(s) affected by the Veteran's service-connected peripheral neuropathy of the left upper extremity.  For each of the nerves affected, the examiner must indicate whether the appellant has complete paralysis, or mild, moderate, or severe incomplete paralysis, neuralgia, or neuritis.

A complete rationale for all opinions must also be provided.

5.  Read the medical opinions obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

6.  Upon completion of the above development, and any additional development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought an appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case (SSOC).  Allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

